           Case 6:14-cv-01424-MC           Document 92     Filed 12/22/20    Page 1 of 5




 Reilley D. Keating, OSB No. 073762
 reilley.keating@stoel.com
 Stephen H. Galloway, OSB No. 093602
 stephen.galloway@stoel.com
 STOEL RIVES LLP
 760 SW Ninth Avenue, Suite 3000
 Portland, OR 97205
 Telephone: (503) 224-3380
 Facsimile: (503) 220-2480

           Attorneys for Defendants




                                    UNITED STATES DISTRICT COURT

                                        DISTRICT OF OREGON

                                          EUGENE DIVISION




THE UNITED STATES OF AMERICA, ex                                 Case No.: 6:14-cv-01424-MC
rel. MICHAEL T. BROOKS,
                                                        DECLARATION OF STEPHEN H.
                       Plaintiff,                         GALLOWAY IN SUPPORT OF
                                                           DEFENDANTS’ MOTION TO
         v.                                             ENFORCE PROTECTIVE ORDER

TRILLIUM COMMUNITY HEALTH
PLAN, INC.; AGATE RESOURCES, INC.;
and LANE INDIVIDUAL PRACTICE
ASSOCIATION, INC.,

                       Defendants.


         I, Stephen H. Galloway, hereby declare and state as follows:

         1.       I am an attorney at Stoel Rives LLP and am one of the attorneys representing

Trillium Community Health Plan, Inc. (“Trillium”); Agate Resources, Inc. (“Agate”); and Lane




  Page 1      - DECLARATION OF STEPHEN H. GALLOWAY IN SUPPORT OF
                DEFENDANTS’ MOTION TO ENFORCE PROTECTIVE ORDER

109185779.1 0061542-00017
           Case 6:14-cv-01424-MC          Document 92       Filed 12/22/20     Page 2 of 5




Individual Practice Association, Inc. (“LIPA,” collectively Defendants”) in the above-captioned

action. I make this declaration based on personal knowledge.

         2.       Earlier in this proceeding, counsel for relator Michael T. Brooks (“Relator”)

acknowledged that Relator had retained possession of a large quantity of Defendants’ documents

and information, including many documents containing PHI. Relator has never provided copies

or detailed the scope of the documents he retained.

         3.       Although the Protective Order requires Relator to return or destroy all

Confidential documents at the conclusion of this action, which concluded on June 6, 2018,

Defendants allowed Relator to retain possession of those documents while his other actions

against Defendants were pending. Because the documents potentially could have been relevant

to those proceedings, Defendants did not demand that Relator return or destroy the Confidential

documents while those other actions remained pending.

         4.       Relator filed a complaint with the U.S. Department of Labor alleging violations of

the whistleblower protection provisions of the Affordable Care Act (“ACA”) and the Sarbanes-

Oxley Act of 2002 (“SOX”), Case No. 2016-SOX-00037 (the “First DOL Action”). The U.S.

Department of Labor’s Administrative Review Board (“ARB”) affirmed the dismissal of the

First DOL Action by order dated March 25, 2019, a true and correct copy of which is attached

hereto as Exhibit 1.

         5.       On July 3, 2018, Relator filed a second complaint with the U.S. Department of

Labor, again asserting allegations of the whistleblower protection provisions of the ACA and

SOX, Case No. 2018-SOX-00046 (the “Second DOL Action”). The ARB affirmed the dismissal

of the Second DOL Action by order dated April 21, 2020, a true and correct copy of which is

attached hereto as Exhibit 2.


  Page 2      - DECLARATION OF STEPHEN H. GALLOWAY IN SUPPORT OF
                DEFENDANTS’ MOTION TO ENFORCE PROTECTIVE ORDER

109185779.1 0061542-00017
           Case 6:14-cv-01424-MC           Document 92       Filed 12/22/20     Page 3 of 5




         6.       Relator filed another lawsuit against Agate in the District of Oregon that asserted

a variety of whistleblower retaliation, employment discrimination and other related claims. (See

Brooks v. Agate Resources, Inc., District of Oregon Case No. 6:15-cv-00983-MK (the

“Employment Lawsuit”).) The Ninth Circuit affirmed the District of Oregon’s order and

judgment dismissing the Employment Lawsuit with prejudice by order dated November 5, 2020,

and it issued its mandate on November 27, 2020. Attached hereto as Exhibit 3 and Exhibit 4 are

true and correct copies of the order and mandate.

         7.       Relator also filed a premature petition for writ of certiorari to the U.S. Supreme

Court in which he described some records of college students and medical treatment they

received, potentially disclosing PHI. That petition is available upon request.

         8.       Relator has recently begun making threats to disclose Defendants’ confidential

information in his possession to third parties, and a recent email suggests that he has provided

confidential documents to a third party. Attached hereto as Exhibit 5 is a true and correct copy

of an email received from Relator on May 21, 2020, in which Relator refers to “pregnancy

records” and “national news coverage.” Attached hereto as Exhibit 6 is a true and correct copy

of an email received from Relator on September 4, 2020, in which he references sending

Confidential documents to a “third party that will make everything public” if Relator is

“harmed.”

         9.       Attached hereto as Exhibit 7 is a true and correct copy of a letter dated October 9,

2020, in which I demanded that Relator return or confirm that he has destroyed all of the

Confidential information (including copies thereof) in his possession. Relator did not respond to

the letter.




  Page 3      - DECLARATION OF STEPHEN H. GALLOWAY IN SUPPORT OF
                DEFENDANTS’ MOTION TO ENFORCE PROTECTIVE ORDER

109185779.1 0061542-00017
           Case 6:14-cv-01424-MC          Document 92       Filed 12/22/20     Page 4 of 5




         10.      Attached hereto as Exhibit 8 are true and correct copies of emails with Relator

attempting to schedule a call to confer on this Motion. Relator did not respond to two direct

requests to schedule the call.

         I declare under penalty of perjury that the foregoing is true and correct.

           DATED: December 22, 2020.

                                                /s/ Stephen H. Galloway
                                                Stephen H. Galloway




  Page 4       - DECLARATION OF STEPHEN H. GALLOWAY IN SUPPORT OF
                 DEFENDANTS’ MOTION TO ENFORCE PROTECTIVE ORDER

109185779.1 0061542-00017
               Case 6:14-cv-01424-MC        Document 92      Filed 12/22/20     Page 5 of 5




                                     CERTIFICATE OF SERVICE

             I hereby certify that on December 22, 2020, I filed a copy of foregoing document with the

    Clerk of the Court for the United States District Court– District of Oregon by using the CM/ECF

    system. Participants in this Case No. 6:14-cv-01424-MC who are registered CM/ECF users will

    be served by the CM/ECF system.

              mailing with postage prepaid

              overnight delivery

              Email

              notice of electronic filing using the CM/ECF system




             Michael T. Brooks
             32713 Vintage Way
             Coburg, OR 97408

             DATED: December 22, 2020.

                                                  STOEL RIVES LLP



                                                   /s/ Stephen H. Galloway
                                                  Reilley D. Keating, OSB No. 073762
                                                  reilley.keating@stoel.com
                                                  Stephen H. Galloway, OSB No. 093602
                                                  stephen.galloway@stoel.com
                                                  STOEL RIVES LLP
                                                  760 SW Ninth Avenue, Suite 3000
                                                  Portland, OR 97205
                                                  Telephone: (503) 224-3380
                                                  Facsimile: (503) 220-2480

                                                  Attorneys for Defendants




Page 1   -   CERTIFICATE OF SERVICE


    90373224.1 0061542-00017
